
	

113 HR 1521 IH: Disabled Veterans Red Tape Reduction Act
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1521
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Sean Patrick Maloney of New
			 York introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To provide for a five-year extension of the authority of
		  the Secretary of Veterans Affairs to provide for the conduct of medical
		  disability examinations by contract physicians.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Red Tape Reduction
			 Act.
		2.Five-year
			 extension of authority of the Secretary of Veterans Affairs to provide for the
			 conduct of medical disability examinations by contract physiciansSection 704(c) of the Veterans Benefits Act
			 of 2003 (Public Law 108–183; 38 U.S.C. 5101 note) is amended by striking
			 December 31, 2013 and inserting December 31,
			 2018.
		
